UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6966


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARVIN DEON HAWKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:07-cr-00087-WDK-TEM-1)


Submitted:   March 31, 2011                 Decided:   April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Kenneth L. Singleton, Virginia Beach, Virginia, for Appellant.
Richard   Daniel  Cooke,   Assistant   United States  Attorney,
Richmond, Virginia; William David Muhr, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marvin Deon Hawkins appeals from the district court’s

order denying his motion to correct his presentence report.                  For

the reasons that follow we affirm in part and dismiss in part.

           We     affirm   the   district     court’s   denial     of   Hawkins’

motion to correct his presentence report (“PSR”).                  As noted by

the district court, the motion was filed far outside the time

period allowed for such motions.            See Fed. R. Crim. P. 32(f)(1)

(noting that any challenges to a PSR should be filed within

fourteen days of receiving the document).

           To the extent Hawkins seeks to contest his 114-month

sentence, imposed in December 2007, we grant the Government’s

motion to dismiss the appeal as being untimely filed.                   Hawkins’

notice of appeal, whether filed in June or July of 2010, falls

far outside the appeal period allowed for a criminal judgment,

see Fed. R. App. P. 4(b)(1)(A), and the time period allowed for

excusable neglect or good cause.              See Fed. R. App. P. 4(b)(4);

United   States    v.   Reyes,   759 F.2d 351,   353   (4th   Cir.   1985).

Thus, we dismiss the appeal of Hawkins’ sentence as untimely.

           We dispense with oral argument as the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART


                                       2